Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
The current non-final Office Action replaces the Office Action of 06/02/2022
DETAILED ACTION
Claims 23-42 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-28, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cicerchi (20150025983) in view of Greenspan (8,396,808). 
As per claims 23, 34, 39,
Cicerchi discloses a method for providing an interactive digital receipt, comprising: 
receiving, by a payment service from a point-of-sale (POS) device associated with a merchant, an indication of a transaction between a customer and the merchant (Fig 2B; par 49, 51);
generating, by the payment service, an interactive digital receipt that includes: (i) transaction information associated with the transaction, and (ii) one or more interactive components (Fig 2C and 2D; par 50, 57);
transmitting, by the payment service and to a device associated with the customer, the interactive digital receipt (Fig 2C and 2D; par 50, 57). See also, Greenspan (Fig. 4, col.6, ll.13-45;
	Cicerchi does not explicitly disclose:
receiving, by the payment service and from the device associated with the customer, input indicating a selection of at least one of the one or more interactive components; and
based at least in part on receiving the input, performing, by the payment service, at least one action associated with the transaction.
However, Greenspan discloses:
receiving, by the payment service and from the device associated with the customer, input indicating a selection of at least one of the one or more interactive components (Fig. 4, col. 6, ll. 13-45) Greenspan discloses a purchaser interacting on an interface to enter a desired value to add to the purchase price total; and
based at least in part on receiving the input, performing, by the payment service, at least one action associated with the transaction (Fig. 4, col. 6, ll. 13-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greenspan’s receiving, by the payment service and from the device associated with the customer, input indicating a selection of at least one of the one or more interactive components; and based at least in part on receiving the input, performing, by the payment service, at least one action associated with the transaction to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide a payment transaction field, and more specifically to a new and useful method and system for transferring an electronic payment in the payment transaction field (Greenspan Col. 1, ll. 15).
As per claim 24, 
Cicerchi discloses performing the at least one action comprises communicating, by the payment service to the merchant, information corresponding to the selection (Fig 2C and 2D, par 50, 57).
As per claim 25,
Cicerchi discloses the one or more interactive components include an interactive tipping component and wherein the information corresponding to the selection comprises a gratuity amount (Fig 2C and 2D, par 50, 57).
As per claim 26, 
Cicerchi discloses performing the at least one action associated with the transaction comprises processing a payment associated with the transaction, wherein the payment includes the gratuity amount and an amount associated with the transaction information (Fig 2C and 2D, par 50, 57).
As per claim 27, 
Cicerchi discloses the one or more interactive components comprises at least an interactive feedback component for the customer to submit feedback associated with the transaction (par 81).
As per claim 28, 
Cicerchi discloses performing the at least one action associated with the transaction comprises transmitting feedback to the merchant (par 81).
As per claim 35, 
Cicerchi discloses the transaction information includes at least a merchant name, a customer name, a payment amount of the transaction, and a date of the transaction (par 57, 68).
As per claim 36, 
Cicerchi discloses the interactive digital receipt includes an interactive transaction record comprising a record of one or more historical interactive digital receipts and corresponding transactions between the customer and at least one of the merchant or other merchants (Fig. 2E; par 58; cl. 11).
As per claim 37, 
Cicerchi discloses performing the at least one action comprises providing at least one of the one or more historical interactive digital receipts to the customer (Fig. 2E; par 58; cl. 11).
As per claim 38, 
Cicerchi discloses the interactive digital receipt further includes an interactive advertisement component based on the transactions corresponding to the interactive transaction record (par 69).

Claims 29-32, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cicerchi (20150025983) in view of Greenspan (8,396,808) further in view of Kishen et al. (20040103065). 
As per claim 29, 
The Cicerchi and Greenspan combination discloses the claimed invention as in claim 27. The combination does not explicitly disclose:
performing the at least one action associated with the transaction comprises transmitting an incentive to the device associated with the customer based at least in part on the customer submitting the feedback via the interactive feedback component.
However Kishen discloses:
performing the at least one action associated with the transaction comprises transmitting an incentive to the device associated with the customer based at least in part on the customer submitting the feedback via the interactive feedback component (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s performing the at least one action associated with the transaction comprises transmitting an incentive to the device associated with the customer based at least in part on the customer submitting the feedback via the interactive feedback component to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 30,
Kishen discloses performing the at least one action associated with the transaction comprises providing the incentive to the customer based at least in part on the customer submitting the feedback via the interactive feedback component within a transaction timeframe (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s performing the at least one action associated with the transaction comprises providing the incentive to the customer based at least in part on the customer submitting the feedback via the interactive feedback component within a transaction timeframe to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 31,
Kishen discloses the one or more interactive components comprises at least an interactive promotion component for the customer to redeem a promotional reward (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s the one or more interactive components comprises at least an interactive promotion component for the customer to redeem a promotional reward to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 32,
Kishen discloses the payment service configures the promotional reward to decrease in value based on a time of redemption by the customer with respect to a transaction timeframe (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s the payment service configures the promotional reward to decrease in value based on a time of redemption by the customer with respect to a transaction timeframe to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 40,
Kishen discloses the one or more interactive components comprise at least an interactive feedback component for the customer to submit feedback associated with the transaction (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s the one or more interactive components comprise at least an interactive feedback component for the customer to submit feedback associated with the transaction to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 41,
Kishen discloses the one or more interactive components comprise at least an interactive feedback component for the customer to submit feedback associated with the transaction (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s the interactive feedback component is configured to generate an incentive based at least in part on the customer submitting feedback via the interactive feedback component to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
As per claim 42,
Kishen discloses performing the at least one action associated with the transaction comprises providing a time-based incentive to the customer based at least in part on the customer submitting the feedback via the interactive feedback component within a transaction timeframe (par 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kishen’s performing the at least one action associated with the transaction comprises providing a time-based incentive to the customer based at least in part on the customer submitting the feedback via the interactive feedback component within a transaction timeframe to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide options to merchants to provide offers that are time sensitive to their customers such as a discounted price for purchasing a product may be offered to a customer if they respond within a predetermined time period (Kishen par 6).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cicerchi (20150025983) in view of Greenspan (8,396,808) further in view of Cavin et al. (20130112743). 
As per claim 33, 
The Cicerchi and Greenspan combination discloses the claimed invention as in claim 23. The combination does not explicitly disclose:
the interactive digital receipt includes a loyalty rewards record associated with the customer and the merchant, wherein the loyalty rewards record includes at least a record of transactions between the customer and the merchant, and wherein performing the at least one action comprises transmitting information to the device associated with the customer in response to a request associated a selected transaction from the record of transactions.
However Cavin discloses:
the interactive digital receipt includes a loyalty rewards record associated with the customer and the merchant, wherein the loyalty rewards record includes at least a record of transactions between the customer and the merchant, and wherein performing the at least one action comprises transmitting information to the device associated with the customer in response to a request associated a selected transaction from the record of transactions (par 05). Cavin discloses the ability to reward customers for their loyalty and for providing feedback.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cavin’s the payment service configures the promotional reward to decrease in value based on a time of redemption by the customer with respect to a transaction timeframe to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide businesses the ability to link a customer information to individual transactions or visits to a business, for purposes including loyalty and reward programs (Cavin par 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3682